DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 8, 15, 18, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Heinen (US Patent 5,400,419).
Regarding claim 1, Heinen discloses a vertical cavity surface emitting laser (VCSEL) (FIG. 3), comprising: 
a substrate layer (1, FIG. 3, col. 4 lines 20-24); 
epitaxial layers (17, FIG. 3, col. 4 lines 35-37) on the substrate layer; and 
angled reflectors (5, FIG. 3, col. 4 lines 43-47) configured to: 
receive an optical beam emitted toward a bottom surface of the VCSEL (a first angled reflector 5 receives an optical beam emitted from the epitaxial layers 17 toward a bottom surface of the substrate 1, FIG. 3); and 
redirect the optical beam through an exit window in a top surface of the VCSEL (a second angled reflector 5 redirects the optical beam through an exit window having an integrated lens 10, FIG. 3).
Regarding claim 4, Heinen discloses molded optics (41/42, FIG. 3, col. 4 lines 40-47), wherein the molded optics include the angled reflectors (the angled reflectors 5 are formed by 41/42, FIG. 3).
Regarding claim 5, Heinen discloses the molded optics include at least one optical element to modify the optical beam (41/42 include the angled reflectors 5, FIG. 3).
Regarding claim 8, Heinen discloses the exit window includes an integrated lens (10, FIG. 3, col. 4 lines 20-24).
Regarding claim 15, Heinen discloses a method, comprising: 
forming, on a substrate layer (1, FIG. 3, col. 4 lines 20-24), epitaxial layers (17, FIG. 3, col. 4 lines 35-37) to form a vertical cavity surface emitting laser (VCSEL) (FIG. 3) to emit an optical beam through the substrate layer (FIG. 3); and 
providing angled reflectors (5, FIG. 3, col. 4 lines 43-47) configured to receive the optical beam and redirect the optical beam through an exit window in a top surface of the VCSEL (a first angled reflector 5 receives an optical beam emitted from the epitaxial layers 17 toward a bottom surface of the substrate 1 and a second angled reflector 5 redirect the optical beam through an exit window having an integrated lens 10, FIG. 3).
Regarding claim 18, Heinen discloses providing the angled reflectors comprises creating the angled reflectors during device fabrication on a substrate side of a wafer (the angled reflectors 5 are formed by fabricating on 41/42 on a back side of the substrate 1, FIG. 3).
Regarding claim 20, Heinen discloses providing the angled reflectors comprises attaching, to the substrate layer, molded optics including the angled reflectors (41/42 are attached to the substrate layer 1, FIG. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen in view of LEE (US PG Pub 2013/0223789 A1).
Regarding claims 2 and 16, Heinen has disclosed the VCSEL and its method outlined in the rejections to claims 1 and 15 above except the angled reflectors are formed in the substrate layer, or providing the angled reflectors comprises etching the substrate layer to form the angled reflectors in the substrate layer. LEE discloses forming angled reflectors (5, FIG. 1, [0009]) in a substrate layer (3, FIG. 1, [0009]) by etching (a trench 21 is formed by etching the substrate layer 3 thereby forming the angled reflectors 5, FIG. 2B, [0021]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate layer and the angled reflectors of Heinen with the angled reflectors formed in the substrate layer by etching the substrate layer as taught by LEE in order to maximize optical efficiency by maximizing reflectivity of the angled reflectors.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heinen in view of Behfar et al. (US PG Pub 2010/0316076 A1).
Regarding claim 7, Heinen has disclosed the VCSEL outlined in the rejection to claim 1 above except a distributed Bragg reflector (DBR) in the exit window. Behfar discloses a VCSEL (FIG. 5) comprising a distributed Bragg reflector (DBR) (70, FIG. 5, [0051]) in an exit window. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the VCSEL of Heinen with forming a DBR in the exit window as taught by Behfar in order to optimize the performance of the laser cavity ([0051] of Behfar).

Claim 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen in view of Dummer et al. (US PG Pub 2018/0301871 A1).
Regarding claim 9, Heinen has disclosed the VCSEL outlined in the rejection to claim 1 above except an optical device, comprising: a chip having a top surface and a bottom surface; and an array, on the chip, of vertical cavity surface emitting laser (VCSEL) devices. Dummer discloses an optical device (FIG. 2), comprising: a chip (200, FIG. 2, [0011]) having a top surface and a bottom surface (200 inherently has a top surface and a bottom surface, FIG. 2); and an array (202, FIG. 2, [0011]), on the chip, of vertical cavity surface emitting laser (VCSEL) devices. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the VCSEL of Heinen with forming multiple VCSELs on a chip as taught by Dummer in order to obtain desired output power and brightness.
Regarding claim 12, Heinen, as modified, discloses molded optics (41/42, FIG. 3, col. 4 lines 40-47) on the bottom surface of the chip, wherein the molded optics include the angled reflectors of the VCSEL devices (the angled reflectors 5 are formed by 41/42, FIG. 3).
Regarding claim 14, the combination has disclosed the optical device outlined in the rejection to claim 9 above except a bond pad area, on the top surface of the chip, to connect to one or more of the VCSEL devices. Dummer further discloses a bond pad area (204, FIG. 2, [0011]), on the top surface of the chip, to connect to one or more of the VCSEL devices. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the VCSEL of the combination with the bond pad area on the top surface of the chip to connect to one or more of the VCSEL devices as further taught by Dummer in order to simultaneously drive the VCSEL device in parallel ([0011] of Dummer).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Heinen and Dummer et al. as applied to claim 9 above, and further in view of Behfar et al.
Regarding claim 13, the combination has disclosed the VCSEL outlined in the rejection to claim 1 above except each VCSEL device, of the array of VCSEL devices, further comprises a distributed Bragg reflector (DBR) in the exit window, wherein the DBR is configured to select a mode of the optical beam to feed back to an active layer of the emitting region. Behfar discloses a VCSEL (FIG. 5) comprising a distributed Bragg reflector (DBR) (70, FIG. 5, [0051]) in an exit window. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified each of the VCSELs of the combination with forming a DBR in the exit window as taught by Behfar in order to optimize the performance of the laser cavity ([0051] of Behfar).

Claim 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen.
Regarding claims 17 and 19, Heinen has disclosed the method outlined in the rejection to claims 15 and 16 above except etching the substrate layer to form the angled reflectors comprises etching the substrate layer using at least one of: a reactive ion etch technique, an ion beam etching technique, or an argon sputtering technique, or providing the angled reflectors comprises creating the angled reflectors, in the substrate layer, using one or more lithography steps. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of forming the angled reflectors of Heinen with using at least one of: a reactive ion etch technique, an ion beam etching technique, or an argon sputtering technique, or using one or more lithography steps in order to obtain desired surface smoothness since a reactive ion etch technique, an ion beam etching technique, an argon sputtering technique, or lithography steps are known in the art and they only involve routine skill in the art.
Allowable Subject Matter
Claims 3, 6, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Jiang et al. (US Patent 6,611,544 B1) discloses a VCSEL comprising angled reflectors for redirecting a laser beam emitted toward a substrate to an exit window on a top surface of the VCSEL (see FIG. 1A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828